10/13/2020



                                                                                     Case Number: DA 20-0333




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                               CAUSE NO. DA 20-0333




IN RE THE MARRIAGE OF:
JEFFERY PATRICK HEENAN,
             Petitioner & Appellant,             ORDER GRANTING
                                                 WITHDRAWAL OF
      and                                           COUNSEL
SARAH KATE WALLACE,
              Respondent & Appellee.

      Based upon Petitioner & Appellant’s Unopposed Motion to Withdraw as

Counsel of Record, and good cause appearing, therefore:

      IT IS HEREBY ORDERED that Petitioner & Appellant’s attorneys are

withdrawn as the attorneys of record for Petitioner & Appellant.

      Accordingly, any and all future correspondence should be sent directly to

Petitioner & Appellant at the following address: Jeffery Patrick Heenan, 4023

Larkspur Lane, Stevensville, MT 59870, (406) 223-1926,

JeffHeenan8@gmail.com.

                                         Electronically signed and dated below
                                       Montana Supreme Court Judge
Cc:   Klause Sitte, Esq.
      André Gurr, Esq. and Melissa Stones-Smith, Esq.
      Jeff Heenan
                                                                          Electronically signed by:
ORDER GRANTING WITHDRAWAL OF COUNSEL                                            PageMcGrath
                                                                                Mike  1 of 1
                                                                   Chief Justice, Montana Supreme Court
                                                                              October 13 2020